Citation Nr: 9919338	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-28 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a dental disability 
secondary to a service-connected bilateral fracture of the 
mandible.

2.  Entitlement to service connection for a chronic 
disability of the lung and chest claimed as pulmonary 
tuberculosis (PTB).

3.  Entitlement to an increased disability rating for tinea 
manum of the left hand with onychomycosis, currently rated 30 
percent disabling. 

4.  Entitlement to an increased (compensable) disability 
rating for bilateral fracture of the mandible.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1960 to 
June 1963.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issues of entitlement to service connection for a dental 
disability secondary to a service-connected bilateral 
fracture of the mandible, entitlement to an increased 
disability rating for tinea manum with onychomycosis and 
entitlement to an increased (compensable) disability rating 
for bilateral fracture of the mandible are discussed further 
in the remand portion of this decision.


FINDING OF FACT

The claim of entitlement to service connection for a chronic 
disability of the lung and chest claimed as PTB is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.



CONCLUSION OF LAW

The claim of entitlement to service connection for a chronic 
disability of the lung and chest claimed as PTB is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that the lungs and 
chest X-ray were unremarkable on the January 1960 medical 
examination for entry into service.  A chest X-ray obtained 
during hospitalization in September 1961 was reported as 
normal but the radiology interpretation was that there 
appeared to be pleural thickening at both apices and that the 
lungs were otherwise unremarkable.  A clinical evaluation was 
reported as showing negative lungs.  Normal lungs and chest 
X-ray were reported on examination in December 1962 and on 
the separation medical examination completed in May 1963.

The record reflects that the veteran did not claim any lung 
or chest disability, including PTB, on his initial VA 
compensation application in 1982.  Private medical records 
received at that time included two chest X-rays obtained in 
late 1981.  The first was interpreted as showing a left 
apical infiltrate and a right lung clear of active 
infiltrate.  A repeat study several days later also found a 
small patch of infiltrate present in the right upper lobe and 
the impression was that active tuberculosis could not be 
excluded on the basis of this study alone.  

VA hospitalized the veteran in March 1982 for evaluation of 
an increasing productive cough for two days prior to 
admission, dyspnea on exertion and "TB".  It was reported 
that the admission physical examination was unremarkable and 
he was treated for several days with INH.  The diagnosis was 
tuberculosis.  

On a VA examination in May 1982 the veteran reported that a 
diagnosis of active PTB had been made during a recent VA 
hospitalization and that he had been referred to VA by a 
private physician who had discovered an abnormal chest X-ray 
at the time of his left foot surgery in late 1981.  He also 
reported that there was no family history of tuberculosis 
contact and his wife and son were found to be negative for 
the disease.  A chest X-ray was interpreted as showing 
bilateral apical densities that were consistent with the 
diagnosis of active tuberculosis and that the disease process 
had been long standing as there was scarring in the apices 
with volume loss resulting in hilar retraction.  On the 
general medical examination the lungs were described as 
clinically normal.  The diagnosis was, pertinently, PTB 
previously diagnosed as active PTB during March 1982 VA 
hospitalization.  The examiner indicated later that the 
current radiology of the chest showed no significant change 
from a September 1981 study.  

VA hospitalized the veteran in late 1982 for evaluation of 
recent onset of right parasternal and shoulder chest pain 
that was worse with deep inspiration and coughing.  It was 
reported that the veteran was first noted to have bilateral 
apical infiltrate on a routine chest X-ray in late 1981 but 
that he was not evaluated until early 1982 when the 
infiltrate appeared to have slightly worsened and showed a 
cavity in the left upper lobe.  He was evaluated thereafter 
at a clinic where his status was reported as "Class II" 
tuberculosis with positive PPD and no change on chest 
radiology.  It was noted that the admission chest X-ray 
showed bilateral apical disease greater on the left and that 
it was felt that he might have possible Class III 
mycobacterium tuberculosis.  The diagnoses included suspected 
Class III mycobacteria tuberculosis, no positive cultures.  

VA outpatient treatment records in late 1996 mention a 
history of PTB and during a contemporaneous VA 
hospitalization there was mention of a "remote" history of 
PTB and significant history of PTB in the early 1980's that 
was treated with three drugs for a year.  A current chest X-
ray was interpreted as showing scarred apices and 
hyperinflated lung fields.  The pertinent diagnosis was 
history of treated PTB.  

At a RO hearing in November 1997, the veteran asserted that 
he felt his chest/lung condition was related to service when 
a spot was found on his lungs and he had very little chest 
pain then.   He recalled the episode of chest symptoms in the 
1980's at the time he had foot surgery and he confirmed that 
he was seeking service connection for tuberculosis 
(Transcript (T) 21-27). 


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. § 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for active tuberculosis 
although not otherwise established as incurred in service if 
manifested to a compensable degree within 3 years from the 
date of separation from service provided the period of 
service and rebuttable presumption provisions of § 3.307 are 
also satisfied.  38 C.F.R. § 3.309.

(a) Active disease.  X-ray evidence alone may be adequate for 
grant of direct service connection for pulmonary 
tuberculosis. When under consideration, all available service 
department films and subsequent films will be secured and 
read by specialists at designated stations who should have a 
current examination report and X-ray. 


Resulting interpretations of service films will be accorded 
the same 
consideration for service-connection purposes as if 
clinically established, however, a compensable rating will 
not be assigned prior to establishment of an active condition 
by approved methods. 

(b) Inactive disease. Where the veteran was examined at time 
of entrance into active service but X-ray was not made, or if 
made, is not available and there was no notation or other 
evidence of active or inactive reinfection type pulmonary 
tuberculosis existing prior to such entrance, it will be 
assumed that the condition occurred during service and direct 
service connection will be in order for inactive pulmonary 
tuberculosis shown by X-ray evidence during service in the 
manner prescribed in paragraph (a) of this section, unless 
lesions are first shown so soon after entry on active service 
as to compel the conclusion, on the basis of sound medical 
principles, that they existed prior to entry on active 
service.

(c) Primary lesions. Healed primary type tuberculosis shown 
at the time of entrance into active service will not be taken 
as evidence to rebut direct or presumptive service connection 
for active reinfection type pulmonary tuberculosis.  
38 C.F.R. § 3.370.

Pulmonary tuberculosis. (1) Evidence of activity on 
comparative study of X-ray films showing pulmonary 
tuberculosis within the 3-year presumptive period provided by 
Sec. 3.307(a)(3) will be taken as establishing service 
connection for active pulmonary tuberculosis subsequently 
diagnosed by approved methods but service connection and 
evaluation may be assigned only from the date of such 
diagnosis or other evidence of clinical activity. (2) A 
notation of inactive tuberculosis of the reinfection type at 
induction or enlistment definitely prevents the grant of 
service connection under Sec. 3.307 for active tuberculosis, 
regardless of the fact that it was shown within the 
appropriate presumptive period. 






(b) Pleurisy with effusion without obvious cause. Pleurisy 
with effusion with evidence of diagnostic studies ruling out 
obvious nontuberculous causes will qualify as active 
tuberculosis. The requirements for presumptive service 
connection will be the same as those for tuberculous 
pleurisy. 

(c) Tuberculous pleurisy and endobronchial tuberculosis. 
Tuberculous pleurisy and endobronchial tuberculosis fall 
within the category of pulmonary tuberculosis for the purpose 
of service connection on a presumptive basis. Either will be 
held incurred in service when initially manifested within 36 
months after the veteran's separation from service as 
determined under Sec. 3.307(a)(2). 

(d) Miliary tuberculosis. Service connection for miliary 
tuberculosis involving the lungs is to be determined in the 
same manner as for other active pulmonary tuberculosis.  
38 C.F.R. § 3.371.

(a) Service diagnosis. Service department diagnosis of active 
pulmonary tuberculosis will be accepted unless a board of 
medical examiners, Clinic Director or Chief, Outpatient 
Service certifies, after considering all the evidence, 
including the favoring or opposing tuberculosis and activity, 
that such diagnosis was incorrect. Doubtful cases may be 
referred to the Chief Medical Director in Central Office. 

(b) Department of Veterans Affairs diagnosis. Diagnosis of 
active pulmonary tuberculosis by the medical authorities of 
the Department of Veterans Affairs as the result of 
examination, observation, or treatment will be accepted for 
rating purposes. Reference to the Clinic Director or Chief, 
Outpatient Service, will be in order in questionable cases 
and, if necessary, to the Chief Medical Director in Central 
Office. 

(c) Private physician's diagnosis. Diagnosis of active 
pulmonary tuberculosis by private physicians on the basis of 
their examination, observation or treatment will not be 
accepted to show the disease was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinical, X-ray or laboratory studies, or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment. 38 C.F.R. § 3.374.

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The Board observes that the RO in a 1982 rating action on the 
veteran's claim for service connection that did not include 
PTB or a chest/lung disorder listed tuberculosis as not 
service-connected and advised the veteran of that 
determination in notice of the rating action issued in 1982.  
He formally claimed service connection in 1983 and the 
veteran filed a timely notice of disagreement with a 1984 RO 
rating decision that denied the claim.  However, the appeal 
was not processed because of confusion regarding the 
timeliness of the notice of disagreement.  


In any event the RO in 1997 appeared to have considered the 
claim without regard to finality in any prior rating 
determination.  The Board finds the RO action appropriate in 
view of the history of the claim.  

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection of a chronic 
disability of the lung and chest claimed as PTB is not well 
grounded and must be denied.

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim, that 
is, a claim that is plausible.  In view of the evidence, the 
Board finds that the veteran has not met this initial burden 
and that as a result there is no further duty to assist the 
veteran in regard to the development of his claim. 

The Board observes that the RO has obtained private treatment 
records and VA medical records and has made a diligent effort 
to obtain an adequate record from the service department.  
The records that have been obtained are comprehensive and 
appear to cover a long period of post service treatment.  The 
Board has not been alerted to evidence probative in the 
determination of a well grounded claim that is likely 
available but that has not as yet been obtained.  The veteran 
asserted that PTB was initially discovered during active duty 
(T 21-27).

The essential elements of a well-grounded claim are evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence depending on the circumstances), and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  




Where the determinative issue involves causation or a medical 
diagnosis, as is the case in the veteran's claim, competent 
medical evidence to the effect that the claim is possible or 
plausible is required.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The claimant does not meet this burden by merely 
presenting his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board finds that the evidence is not sufficient to well 
ground the claim under the principles established in Savage 
v. Gober, 10 Vet. App. 488, 498 (1997), as the veteran was 
found with no disorder of the lungs or chest, including PTB, 
at separation and seeks to link PTB, a specific diagnosis, to 
service for which lay observation is not sufficient.

Consequently, the veteran's lay assertions, provided in 
writing and testimony, cannot constitute cognizable evidence, 
and as cognizable evidence is necessary for a well-grounded 
claim, Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), his 
lay assertions on a matter of medical causation, etiology or 
diagnosis would not be entitled to any favorable presumption 
in the well-grounded determination.  

The Board has carefully reviewed the record and must conclude 
that there has been no competent medical opinion offered that 
the veteran currently has PTB linked to service.  As it is 
the province of trained health care professionals to enter 
conclusions, which require medical opinions as to diagnosis 
or causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find his claim well 
grounded.  Espiritu.  Accordingly, as a well-grounded claim 
must be supported by competent evidence, not merely 
allegations, the veteran's claim for service connection must 
be denied as not well grounded.  Noteworthy is the history 
regarding PTB reported in the VA hospital summaries in 1982.





The Board has noted the singular reference to apical pleural 
thickening on a chest X-ray in service that was followed by 
two comprehensive examinations that reported normal lungs and 
chest radiology.  However, a well-documented history of 
respiratory problems in the early 1980's that led to a 
diagnosis of active PTB reported problems beginning at that 
time in recording the veteran's relevant medical history.  
Records of treatment from the 1980's and after, do not report 
by history any respiratory problems for consideration of 
presumptive service connection.  

The Board and the RO considered and denied the veteran's 
claim on essentially the same grounds and the appellant has 
not been prejudiced by the decision.  To adjudicate the claim 
on the merits would have accorded the appellant greater 
consideration than his claim in fact warrants under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In determining the claim is not well grounded rather than 
denying the claim on the merits, the veteran has a lower 
burden to overcome in the event he should seek to reassert 
his claim should he obtain probative medical evidence.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
or likely available that would well ground the claim for 
service connection for a chronic lung or chest disability 
claimed as PTB.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

As the veteran's claim for service connection for a chronic 
disability of the lung and chest claimed as PTB is not well 
the grounded, the doctrine of reasonable doubt has no 
application to his case.



ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a chronic disability of 
the lung and chest claimed as PTB, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.
`
As for the claim of service connection for a dental 
disability secondary to the service-connected mandible 
fracture, the Board notes that a similar claim in the early 
1980's the RO denied service connection for myofascial pain 
syndrome.  The current claim appears to be somewhat different 
in view of the veteran's testimony regarding the disability 
claimed and what he may have been told by a dentist (T 4-5).  
Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board will note simply that the veteran's claim for 
increase regarding his disability of the mandible, in light 
of his testimony (T 7-11), would meet the liberal legal 
standard for a well grounded claim.  See for example 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The duty to 
assist has been held to require that VA provide the veteran a 
current comprehensive examination to insure that any decision 
in the claim is an informed one.  

As for an increased disability rating for tinea manum with 
onychomycosis, although a RO hearing officer in 1998 
increased the disability evaluation to 30 percent, this 
determination apparently relied on a cursory description 
provided in a VA hospital summary and the veteran's 
presentation at a RO hearing.  Again, there was no current 
comprehensive evaluation to assess the severity of the 
disability against the applicable rating criteria.  An 
evaluation must be based upon the factors that appear within 
the rating criteria.  Drosky v. Brown, 10 Vet. App. 251, 255 
(1997). 

Under the aforementioned circumstances, the Board finds it 
necessary that the case be remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he should be asked to 
identify the names, dates, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him recently for his skin 
disability or fracture of the mandible or 
for a claimed dental disability at 
anytime since service.  After obtaining 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified by the veteran whose records 
have not previously been obtained.  The 
RO should ask the veteran to identify any 
treatment provider who may have indicated 
a relationship exists between his claimed 
dental disability and the bilateral 
mandible fracture.  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA treatment records.

2.  The RO should arrange for a VA 
dermatological examination of the veteran by 
an appropriate specialist to determine the 
nature and extent of severity of the 
veteran's skin disability.  

Any further indicated special studies should 
be conducted and photographs should be 
obtained if deemed warranted.  The claims 
file, the rating criteria for rating skin 
disability under diagnostic code 7806, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated by the 
examiner in this regard.   The examiner 
should record pertinent medical complaints, 
symptoms, and clinical findings, that pertain 
to the presence or absence, and, if present, 
the extent, of each of the factors provided 
in the rating criteria under Diagnostic Code 
7806 for the current and next higher rating, 
and comment on the extent of the functional 
limitations caused by the disability of the 
skin.  The examiner should provide the 
rationale for all opinions or conclusions 
expressed.  The RO should, if possible, 
provide for the conduct of an adequate 
examination during the active stage of the 
veteran's skin disability.  

3.  The veteran should be afforded a VA 
dental examination to determine the 
current extent and severity of his 
mandible fracture residuals.  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by  the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated by the examiner in this 
regard.   The examination report should 
include a medical history with notation 
of any time lost from employment due to 
the service-connected disability.  

All pertinent complaints should be 
recorded and evaluated, and the pertinent 
clinical findings should be detailed in 
narrative form.  Complaints of pain 
either to touch or on use should be 
carefully noted, and any other impairment 
of masticatory function should be 
described in detail.  All indicated 
studies, to include complete range of 
motion testing of the temporomandibular 
articulation, should be accomplished.  
All muscle groups affected should be 
identified, and the examiner should also 
be requested to provide an opinion as to 
the extent of impaired function, if any, 
that the mandible fracture residuals 
causes the veteran.

If warranted by any evidence received 
from or on behalf of the veteran 
pertinent to the dental disability claim, 
the dental examiner should also be asked 
to identify any disability of the teeth 
found and to provide an opinion as to the 
likelihood of any relationship between 
such disorder and the service-connected 
mandible fracture.  The Board would 
appreciate a statement of the rationale 
supporting any of the examiner's opinions 
or conclusions.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of service 
connection for a dental disability on a 
secondary basis and the claims for 
increased ratings for the veteran's 
mandible fracture residuals and tinea 
manum of the left hand with 
onychomycosis. 

If the benefits requested are not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

